Steps towards improving the environment for SMEs in Europe - Small Business Act (debate)
The next item is the debate on the oral question to the Council on steps towards improving the environment for SMEs in Europe - Small Business Act by Nicole Fontaine and Giles Chichester, on behalf of the PPE-DE Group, and Edit Herczog, on behalf of the PSE Group - B6-0485/2008).
author. - Mr President, we all here in Parliament welcome the achievement of the last five years brought about by the Commission, especially Mr Verheugen, together with the European Parliament and with European enterprises: our achievement to change our approach to European enterprises, an achievement which has a name now - the Think Small First principle, laid down in the Small Business Act. We have to work on this act.
The current economic crisis underscores the need to adopt the Small Business Act as soon as possible. The 23 million European enterprises and the two-thirds of European employees involved need an unambiguous message that the change in our legislative approach to Think Small First is a real basis for our future work and behaviour.
The very first signal that we are doing that is the 'small SME' test. Therefore, because of the need for an unambiguous message, we are very sorry that the Council did not give a binding character to the provisions laid down in the Small Business Act.
We really hope that in the European Council next week you will come back to this question and that the prime ministers of the Member States will give some binding character to this Small Business Act. However, we welcome the Council decision on the priority actions. We think it is very important to think small first in order to improve the access to finance; very important to think small first to simplify the regulatory environment; and very important to think small first to facilitate market access.
We ask the Commission and the Council to act together. A more European answer is needed. Multi-country responses can be very effective but can result in divergence rather than the cohesion which we wish for under the European idea. Therefore it is critical that the Commission improve the procedures for yearly reporting by the Member States with the support of the Lisbon Scoreboard and I ask the Council if it is ready to do so.
European citizens, entrepreneurs and employees need ideas, but they need more. They need innovation in our procedures, but it will not be enough. They need action, but even then it will not be enough. We need delivery based on our ideas, innovation and actions. Please go for it. The Parliament will support you on that.
author. - (FR) Mr President, Mr Jouyet, Mr Verheugen, ladies and gentlemen, our group enthusiastically supports the draft Small Business Act presented to us by the Commission last June.
It is true, since the year 2000, initiatives have been launched for small and medium-sized enterprises - Mrs Vlasto's excellent work on the SME Charter comes to mind in particular - initiatives that have been welcomed but deemed insufficient, since all too often they remain no more than pious hopes.
Today, we need to go further. The serious economic crisis being experienced in our countries, with particularly worrying consequences for SMEs, spurs us on where encouragement was needed. In this respect, the Small Business Act forms part of a new, determinedly pro-active approach.
In a few weeks' time, we will examine Mrs Herczog's report on the Commission's communication, but today, by submitting this oral question, we have chosen to call on the Council.
Mr Jouyet, we have noted with interest the conclusions adopted yesterday by the Competitiveness Council and we would like to know whether the European Council of 11 and 12 December will indeed relay these conclusions and push for the general guiding principle 'Think Small First' to be transposed quickly into Member States' legislation.
We hope that the Council will proceed on the basis of the action plan that is attached to it, accompanied by practical measures. In this regard, and in the short time I have been allocated, I wish to emphasise three areas in which we need a strong lead.
Firstly, systematic impact assessments and regular follow-up, monitored by the European Parliament, on the status of the Small Business Act in the Member States. Secondly, access to public contracts. The code of good conduct has no binding authority; together we need to be more imaginative, more inventive and to propose appropriate and practical measures that will genuinely open up these contracts to SMEs. Finally, access to funding, which in the current climate is more vital than ever.
Your proposals are sound, Mr Jouyet, they should also incorporate support for the offer. There is no time to waste. Please assure us of the Council's intentions.
Mr President, Mr McMillan, Mr Verheugen, honourable Members, as you have pointed out, ladies and gentlemen, on Monday the Council adopted conclusions on the Small Business Act for Europe, proposed by the Commission. This Small Business Act represents a strong political commitment towards the 23 million small and medium-sized enterprises. As Mrs Fontaine highlighted, it is also an important response to the economic crisis we are currently experiencing. That is why, together with Hervé Novelli, who regrets that he cannot be with us, I am convinced, to reassure Mrs Fontaine and Mrs Herczog, that the European Council will express strong political support for the goals of this Small Business Act.
As you have emphasised, the Small Business Act cannot solve all of the current economic problems, but it should ensure that essential steps are taken to tackle the financial crisis and the consequent economic slowdown. That is why, on Monday, we also adopted an action plan committing the Member States to implementing these urgent measures. This act is highly significant, and the French Presidency is particularly pleased with the very meaningful plan. Mrs Fontaine gave a good outline of the strong recommendations it contains.
First and foremost, we need to look at the problem of SME financing. From this point of view, we must praise the efforts of the European Investment Bank, as it is to inject EUR 30 billion between 2008 and 2011. Beyond this, however, we must also make certain that the late payments directive is reviewed so as to relieve businesses' cash flow problems. The Small Business Act and the action plan propose to ensure that SMEs are paid within thirty days. I do not know whether we will achieve this objective, but I am convinced that this is the direction we should be taking. Reducing late payments means easing SME cash flow, at a time when one in four solvency cases in Europe are caused by excessive delays in payment.
Boosting the venture capital market is another important factor, since this market, as you are aware, is too restricted in Europe compared with the United States. We have plans to establish a European venture capital mechanism as well as recognition of venture capital funds between Member States.
Our other priority, as you have pointed out, ladies and gentlemen, is simplification. SMEs suffer even more than large businesses do from red tape and the various administrative tasks they are required to perform. It is for this reason that we must indeed implement and apply the Think Small First principle, which consists of considering the interests of SMEs in all Union legislation.
We also hope to establish an SME test, and impact assessments, I can assure you, will be carried out and made public for every Community text that affects SMEs, and it would be desirable for the Member States to do the same. In addition, we are undertaking not to ask SMEs for the same information several times over - in other words, we will seek to do everything in one go.
With regard to funding and simplification, there are more significant measures. SMEs must be able to benefit fully from the single market and in particular from the ability to export. That is why adopting the European company statute will also enable SMEs, by establishing their subsidiaries on the different European markets, to gain greater benefit from this market.
To respond to the questions that have been asked, and in light of the request made by the Competitiveness Council to the European Council, the Council, at the highest level, and the Commission, have committed to monitoring this action plan closely, in particular within the context of the national reform programmes accompanying the Lisbon process.
We are genuinely very pleased with the momentum that last Monday's action plan was able to give to this work. It is indeed the Council's belief that SME policy is one of the key areas in our common fight against the economic crisis and for the speedy recovery of the European Union's economy.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, at the start of the crisis - and we are at the start of a crisis - the question about the future of our small and medium-sized enterprises in Europe has become even more important. For we should recognise one thing quite clearly: the effects of this crisis will be greater for small and medium-sized enterprises than for large ones quite simply because smaller enterprises have no equity base that would permit them to ride out a longer lean period.
This therefore means that it is crucial that the signal to small and medium-sized enterprises in Europe is strong and clear. Therefore, I am very grateful to Jean-Pierre Jouyet and the French Presidency for the generous support that they have given to the Small Business Act and I thank Mrs Herczog and Mrs Fontaine for taking the initiative to discuss this here today.
This is important because the European Council is anticipated with great excitement in the coming week. The people of Europe will look to the Heads of State or Government in the next week and will expect an answer from them, an answer to the questions, 'How do we get through this crisis, how do we retain our prosperity, how do we retain our jobs, how do we retain our security?' 23 million small and medium-sized enterprises in Europe will also look to Brussels and await the reply from the Heads of State or Government. That is why I am so happy that Jean-Pierre Jouyet has just said that the support from the European Council will be strong and clear. And without doubt we both agree that this means that we will certainly find more than a few words on this topic in the conclusions. That makes me very happy.
In truth this policy is also only just starting. The European Parliament has a very important role to play here. For here too it holds that words are one thing, actions are what counts. And in the first instance actions for small and medium-sized enterprises take place at national level, at regional level and even at local level. We must ensure that the principles which we enshrine in Europe are brought to life in the Member States and in all our regions.
Small and medium-sized enterprises are not supplicants but the core of our European economy. Only if we give them the framework conditions which they now need will they be able to perform their task within our European economy.
on behalf of the PPE-DE Group. - Mr President, given small businesses' importance in the economy for employment and job creation, enterprise and wealth creation, innovation, new products and new services, now is a very good time for us to do something to boost their efforts in difficult times. There is a tendency at EU level to wax enthusiastic about SMEs' potential and performance. Indeed it would be rather difficult to be negative. However, the thrust of this question and the motion for a resolution is that we must go beyond rhetoric and deliver concrete action.
One of the priorities identified is the need for improved access to finance for SMEs. This is a perennial cry, for the problem is long-standing. Yet now in the financial crisis, when a seizure of credit is hitting all business, it must surely be worse for SMEs, which tend to be at the end of the food chain as far as orders and payments are concerned. So I strongly support the call for making finance and credit more available. The question is whether the banks will respond.
Based upon my own experience of working in, and then running, a small business, it is very difficult to define forms of assistance and support that can help all SMEs, because they are so varied. I feel that the best sort of help is access to information and I believe that the Internet has made a huge change in that respect from my time in business.
The next best thing is to be left alone to get on with the business. So, while I recognise that it is not possible to have no regulation, I also support the priority of better regulation, not least because that is something that legislators and governments can do. I support the call for action from both the Commission and the Member States.
on behalf of the PSE Group. - Mr President, small-scale enterprises are central to my region. The West Midlands' industries will welcome the Think Small First principle. However, the current financial crisis has left many small businesses facing severe difficulties. As we have already heard, they are dealing with cash flow issues and unpaid debts and cannot access credit. The latest insolvency figures for my region point to 500 businesses going bust in the last three months. Therefore, I welcome the EIB funding.
However, I do not believe that the proposals so far go far enough in relation to their binding nature - which could really help the SME sector. So my question to the Council is: how are you going to address this next week? I have heard what the Competitiveness Council has said, but the important thing is that, unless the proposals have a binding character, it is not really going to help small businesses right now; it is not going to help them to access markets or to access finance.
I believe I have heard it said for very many years that it is very important that the Council clarifies that it intends to cut administrative burdens. Small businesses face considerable costs. Where big companies spend EUR 1 for each employee, a small business can spend up to EUR 10 for each one.
Finally, I would just add one point. Whilst it is very important to manage financial crises, more needs to be done for the SMEs right now, because they are the real economy.
Small and medium-sized enterprises are the DNA of our economy; they should be supported, while enhancing competitiveness and levels of employment in Europe. The Small Business Act is an initiative which today needs support from all political parties. This is an important contribution to European small and medium-sized enterprises in view of today's financial and economic crisis.
Here we have a draft resolution which reflects concerns from the European Parliament and obligations to the Council.
We must endeavour for the Small Business Act to be effectively implemented in all the Member States. This requires it to be included into the national action plans and legal documents, and that a monitoring system of this document be introduced in the Member States.
We must take additional measures to ensure that the Small Business Act does not experience the sad fate of the European SME Charter. We have to understand that guidance documents often 'settle' on the shelves of national bureaucrats, and ultimately their desired purpose is not achieved:
Tax credits and incentives for start-ups, micro-credits, credit guarantees, venture capital, provision of free information and counselling, continuous enhancement of the entrepreneur's image and authority, etc.
The ends will justify the means; however, it requires effort and courage. I have no doubt that the Community-wide implementation of the Small Business Act will help prevent economic and social decline in Europe, and alleviate the consequences of the financial crisis.
(NL) First of all, I should like to pay tribute to the French Presidency for their haste in drawing the right conclusions from this Small Business Act, so that things can actually start moving. We in this Parliament have immediately responded to this by amending our procedure. After all, in this economic crisis, we really have to go all out for the SMEs in Europe as they are the Small Business Act's very raison d'être.
We have to make far better use of the potential of entrepreneurs in Europe. I should particularly like to draw your attention today to female entrepreneurship, for it is a strange paradox. Women are a lot better at it. It is far less likely, or so the figures suggest, for women entrepreneurs to go bankrupt.
Despite this, it is still much more difficult for women entrepreneurs to get their hands on credit in order to start a business. This needs to be made easier, as it is desperately needed. This means that women entrepreneurs need to be given better access to funding and existing funds.
Micro-credit is also a very important means of improving the economic status and independence of women, not least for women from minority groups. In the current credit crunch, when banks are less inclined to grant credit, this has become far more difficult, and this is another reason why it is important for the guarantees of the European Investment Bank to be available, precisely for micro-credit and for women entrepreneurs.
It is important for women to be able to start their own small businesses, so that they can juggle work and family effectively. This is also very important to the Group of the European People's Party (Christian Democrats) and European Democrats. I welcome the fact that the Council's conclusions already specifically mention female entrepreneurship. Keep up the good work, I would say.
(RO) We are awaiting with interest the adoption of the European legal framework for small and medium-sized enterprises. The EU economic recovery plan will open up new sources of funding for financing small and medium-sized enterprises.
Reducing the administrative burden, financing professional training and creating the European Globalisation Adjustment Fund are measures which will help protect jobs and promote entrepreneurship. The European Investment Bank will make available EUR 30 billion to finance loans requested by SMEs. However, I feel that this amount is not sufficient.
I think that at this time of crisis the following urgent measures need to be taken: procedures for granting state aid should be simplified; the period for founding a company should be limited to three days; and the settlement by public institutions of payments owing to SMEs should be guaranteed within a maximum period of 30 days.
I welcome the proposal from the Commission to promote the use of electronic invoicing, an investment estimated at EUR 18 billion. It is also becoming necessary to develop competitive clusters based on companies investing in research and the development of new technologies.
(FR) Mr President, Mr Jouyet, Mr Verheugen, we all know that small and medium-sized enterprises form the backbone of the European Union, because they employ more than 70% of the EU workforce and represent 99% of European businesses.
As we have already heard, these millions of SMEs are now worried and threatened by the financial crisis as it is eroding household purchasing power and confidence, and thus affecting the order books. It is therefore SMEs' cash flow that is in danger and so we must undertake to support their activities by making sure that the banks guarantee effective access to the necessary finance, so that SMEs can remain in business.
This is the essence of the conclusions of the Competitiveness Council of 1 December, to which Mr Jouyet referred, and of the recovery plan adopted by European finance ministers. Making the needs of SMEs a permanent political priority for the Union is essential, and I welcome the action plan in support of the Small Business Act for Europe. It reflects the desire to ensure the application of the guiding principle of giving first priority to small businesses, namely to European SMEs.
Nonetheless, as the Commissioner has said, and as we all agree, the Council needs to join the other European institutions so that this principle can be translated into reality; we must move beyond words and on to action, to implement it in all policies and all European programmes.
We can say, however, that this action plan is a genuine response to the urgency of the situation. Mr Jouyet, may I take this opportunity to pay tribute to the French Presidency for its pro-activeness that has enabled intentions to be transformed swiftly into action.
(ES) Mr President, I have asked to speak in order to congratulate the Commission on this initiative, which represents a major advance in cutting out red tape and other obstacles that European small and medium-sized enterprises (SMEs) have to face on a daily basis.
The plan emphasises the important role that SMEs play in Europe's economy. As has already been pointed out, we must not forget that roughly 23 million small and medium-sized businesses operate in the EU, generate 70% of the jobs and cover all sectors of activity.
The action plan to reduce administrative burdens has set itself the target of cutting them by 25% by 2012. We cannot help the fact that current legislation generates some administrative burdens, with a cost estimated at 3.5% of Europe's GDP in 2006. This ambitious target is part of a broader business policy, which aims at facilitating access for our SMEs to other markets, improving the potential for growth and encouraging the spirit of enterprise.
It is an excellent idea to help our SMEs develop their businesses beyond our own borders. In addition, a common procedure for setting up businesses in the EU will help them establish subsidiaries in other EU Member States and benefit from the opportunities offered by the single market.
My final point is that the main problem for our SMEs today is finance. We therefore welcome the European Investment Bank's proposal to diversify SME support instruments, to simplify their use and to expand their scope.
(FR) Mr Jouyet, when Nicole Fontaine was putting her question, the Council was already answering. That is rare enough to be worthy of note.
In fact, 48 hours ago, the Competitiveness Council examined and supported the plan put forward by the Commission in July, while our Parliament is still considering it. That is an undeniable success for the Council under the French Presidency and I would like to thank you, Mr Jouyet, and pay tribute to the good work that you and your colleagues have done, in particular Mr Novelli.
The Council's success is particularly notable because the Commission's plan meant that you had to add an action plan, taking the principles it contained and setting goals for the next 3, 5 and 10 years.
I understand that, in practical terms, what we have to do now is to consider small and medium-sized enterprises first in every piece of legislation and in every measure. We will do this with the European private company, with the late payments directive, with, I hope, cuts in VAT rates, and so on.
I would simply like to say, however, to conclude, that above all SMEs must not be ghettoised, in other words the SME regulations we introduce must not be so singular that they end up forming a handicap. I agree with what Mrs Vlasto just said. It is obvious that in the current situation, when these businesses are in such need of funding and obtaining finance is so difficult, we must not take measures on their behalf, for example accounting guarantee exemptions, that cut their credits and therefore prevent them from having the means to operate.
It is for this reason that small and medium-sized enterprises are not sub-companies. They must be companies like any others, vital to the European economy.
(FR) Mr President, to recognise the key role played by small and medium-sized enterprises and to support them wholeheartedly against the problems that can hamper their growth, that is the declared and ultimate aim of the Small Business Act.
As you know, small businesses play an undeniably crucial role in the European economic landscape. This invaluable support for building enterprise, the spirit of enterprise in Europe, is sanctioned by the principle introduced by the Commission: Think Small First.
Who can be opposed to this? What does it mean? 99% of all businesses are now affected by this ambitious plan. The two most important things in any company do not appear in its balance sheet: its reputation and its people.
Why have I chosen to quote Henry Ford? To say that while we are going to make life easier for SMEs, employees remain at the heart of enterprise, that the Small Business Act must also be a chance to promote the place of employees in the way these businesses are managed. Indeed, the Small Business Act should be a breath of fresh air within these companies bringing better recognition of their position, better consideration of their aspirations and that under no circumstances must we allow a 'light' Small Business Act with regard to labour law.
- (SK) At a time of a financial crisis, strong words are not enough and concrete action must follow. At this critical time, we have to provide small and medium-sized enterprises with access to financial resources so that they can carry out their innovative activities in order to increase their technological sophistication and with it their competitiveness.
In this area, it is necessary to strengthen the micro-credit programme and the risk capital fund. It is necessary to create conditions for investment in the technical infrastructure for research, development and innovation, with interconnection to small and medium-sized enterprises. For this reason, I welcome the EUR 30 billion package for loans for small and medium-sized enterprises agreed by the ECOFIN Council.
I am currently preparing a report on the regulation concerning the introduction of construction products to the market. I am working very intensively with small and medium-sized enterprises, and I believe that I will be able to prepare a very good piece of legislation for small and medium-sized enterprises.
(PL) Small and medium-sized enterprises must comply with the law just like all businesses, even though as a rule they are not in a position to hire a legal adviser or highly skilled financial advisers. At the same time, small and medium-sized enterprises create the largest number of jobs. That is why it is so important to support this sector by simplifying the regulations applying to it, offering training and by other actions. At a time of crisis it is especially important to make credits easier to obtain. Perhaps the Solidarity Fund could help by guaranteeing such credits. I support the adoption of the European Charter for Small Enterprises and congratulate the French Presidency.
(PT) Mr President, urgent support for micro-, small and medium-sized enterprises requires a substantial change in the policies which have been applied in order to create a favourable atmosphere, specifically by improving the purchasing power of the population and, above all, workers' pay.
However, it is not enough to announce measures and the opening of lines of credit. This support must actually reach the micro-, small and medium-sized enterprises and not get swallowed up by bureaucracy. We must not be satisfied with just supporting a few medium-sized enterprises and forgetting about the micro- and small enterprises that play a vital role in economic activity and the employment of workers, whose rights must also be guaranteed throughout this process.
Mr President, the title of this question speaks about improving the environment for SMEs. Could I suggest that, if the EU really wants to help, rather than indulging in predictable rhetoric, there is something meaningful and immediate which could be done. Why could we not initiate a 'regulation holiday' for SMEs during the current global crisis? Compliance with tier upon tier of EU regulation is so demanding, so onerous and so expensive that it is stultifying EU output and prosperity. The cost is unbearable. It amounts to billions per annum. At a stroke, through a 'regulation holiday', we could save businesses billions per year and allow them to grow.
(DE) Mr President, Commissioner, ladies and gentlemen, I have a question for Commissioner Verheugen: is the Commission ready to prepare a legal basis for a budget line for the 2009 or 2010 budget? The second question is: would it be possible to give priority to action plans which are now becoming ever more likely in view of the financial crisis, also because of the current need for support for small and medium-sized businesses because precisely now, as a result of the financial crisis, this Small Business Act has become particularly important? Can you envisage us being able to start an immediate action programme in this area?
Mr President, I would like to thank the various speakers who, during the course of this debate, on the one hand have lent their support to the Small Business Act and on the other hand have insisted on rigorous and compulsory monitoring. I am also keen to reassure those who have spoken of making sure that the financial aid is well targeted towards small and medium-sized enterprises: the European Investment Bank aid will indeed be earmarked.
Rest assured that as far as the European Council is concerned, the ministers shall convey this message to the Heads of State or Government, and that we, as the Presidency, shall argue for the most stringent application possible. We shall do our utmost to ensure that the Small Business Act and its action plan enjoy the clearest possible political support at the highest level. As Mr Toubon has said, care must be taken to make sure that the specific measures and simplification methods do not result in a weakening of guarantees with respect to small and medium-sized enterprises. I see this as important.
Finally, a nod to Mrs Wortmann: I would like to say to her that I am particularly aware of the support we must give to women's enterprise; I am reminded of it every evening, apart from this evening, because my wife also runs a small business. I am therefore very conscious of this and you can count on the Presidency and on myself to ensure that your words will be followed by action, without, of course, there being the slightest conflict of interests, I say that before you all.
I would like to extend my warmest thanks to Mr Verheugen and to everyone at the Commission for all they have done - we have worked well together during this presidency for the good of small and medium-sized enterprises - to thank you for taking part in this debate, as well as Mrs Fontaine for the question she raised and to say once again that the European Parliament will be instrumental to this process and its follow-up.
Vice-President of the Commission. - (DE) Mr President, ladies and gentlemen, thank you for the very broad consensus that has been shown in this debate, not only in relation to the objectives of our policy for small and medium-sized enterprises, but also in relation to the steps which we are taking to achieve them.
I should like to quickly answer the questions that have been raised. Mr Chichester, the European Investment Bank has already given a positive response. EUR 15 billion was planned as credit volumes by 2011, now it is 30 billion, therefore the amount has already been doubled. Furthermore, SMEs naturally also have other financial instruments at their disposal within the European Union, in particular in connection with the Structural Fund. I also wish to point out that all major European projects are designed in such a way that small and medium-sized enterprises have privileged access to them.
As far as the question of reducing costs is concerned, I am happy to be able to inform you that the Programme for Reducing Administrative Burdens for European Enterprises is going according to plan. The next major step now also involves a proposal to introduce e-invoicing, as it is required here, which will in fact lead to a saving of up to EUR 18 billion per annum for small and medium-sized enterprises.
In the case of the proposal for a directive regarding the problem of late payment, the Late Payment Directive, work is far advanced, and this same Parliament will be able to deal with this proposal.
Regarding Mr Rübig's last question: Which executive authority would turn it down if Parliament offers it money? However, I fear that you are not offering us any money, you are offering a budget line in which there is a zero. If you are able to offer a budget line with a great amount of additional money, please do, but I do not see that happening.
Therefore, I believe that at this time it makes more sense to optimise the programmes and projects which we have in such a way that they serve to finance the Small Business Act. This applies, in particular, to the Competitiveness and Innovation Programme, for which I am responsible, but it also applies to the major Structural Fund, even to the Rural Development Programme and even to the Framework Programme on Research and Development. Overall, I see substantial opportunities for making use of these programmes to promote small and medium-sized enterprises within the European Union.
To conclude the debate I have received one motion for a resolution pursuant to Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 4 December from 12 noon onwards.
Written statements (Rule 142)
in writing. - (PL) Improving the situation of small and medium-sized enterprises in Europe and supporting the Charter for Small Enterprises is very significant in terms of developing entrepreneurship and the economy of the European Union. This is particularly so because small and medium-sized enterprises employ over half of the citizens of the European Union and account for 99% of enterprises in the Union as a whole. Unfortunately, however, I have many concerns relating to implementation of the Charter for Small Enterprises.
In Poland, for example, there were promises of ambitious plans to lighten the administrative burden, simplify provisions and do away with redundant legislation. In fact, the situation in government offices has not changed. Entrepreneurs are still coming up against incompetent officials and unnecessary procedures. In addition, they continue to suffer from undue bureaucracy that significantly restricts entrepreneurial activity.
To date, no public service Internet portals have been created. The idea of such portals is to facilitate the registration of firms, the submission of tax or customs declarations and use of collections of statistical data. All these activities could be done electronically. If we do not make our procedures more effective and do not reform government offices, we shall not succeed in fulfilling the commitments in the Charter for Small Enterprises. Consequently, we shall fail to provide proper support for SMEs.
in writing. - (PL) Small and medium-sized enterprises (SMEs) are of key importance to the European economy, to its competitiveness and to employment levels. Providing over 100 million jobs, SMEs contribute to economic growth. In addition, they are the main source of regional development and innovation, and promote gender equality.
The European Union's SMEs still have lower productivity and a slower growth rate than those in the US, where such enterprises increase the number of jobs by an average of 60% in the first seven years of their operation, by comparison with approximately 10-20% in Europe.
The European Charter for Small Enterprises launched by the European Commission last June introduces for the first time a comprehensive SME policy framework, granting them equal conditions and striving to improve their legal and administrative environment in the EU.
An urgent question arises within this context: does the Council intend to formally support the European Charter for Small Enterprises and will Member States make a binding commitment to its implementation?
It is of vital importance to establish what steps the Council proposes to take to provide SMEs with steady access to funding at this time of financial crisis.
in writing. - (DE) The more than 23 million small and medium-sized companies are rightly described as the economic backbone of the European Union. Despite their significance, SMEs cannot yet take full advantage of the internal market and in particular face bureaucratic difficulties. The Small Business Act is an important step in making SMEs more competitive and giving them the opportunity to realise their potential. The success of the 'better law-making' principle is not the only decisive factor here. In small and medium-sized businesses, awareness of the opportunities of European integration must also be strengthened. The Exchange Programme for Entrepreneurs is a good approach in this connection.
The financial measures in the Small Business Act are particularly important for the promotion of SMEs. In the light of the current difficult economic situation, it is a must that SMEs retain their employees. Simplifications in procurement, the combating of late payment or facilities for borrowing and setting up new companies are efficient instruments in this connection. Overall, the Small Business Act protects the mature European corporate structure and makes European SMEs fit for competition on international markets.